Citation Nr: 1213949	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  06-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip/leg disability. 

2.  Entitlement to service connection for a stroke or transient ischemic attack. 

3.  Evaluation of plantar fasciitis of the left foot (claimed as left foot/ankle condition), rated as 0 percent disabling prior to March 2, 2009.

4.  Evaluation of plantar fasciitis of the left foot (claimed as left foot/ankle condition), rated as 10 percent disabling effective March 2, 2009.

5.  Evaluation of left wrist De Quervain' tenosynovitis (claimed as a left thumb condition), rated as non-compensable.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION


The Veteran served on active duty from October 1983 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

The  issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a stroke or transient ischemic attack is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right hip/leg disability is not shown by the record. 

2.  Prior to March 2, 2009, plantar fasciitis of the left foot was manifested by painful motion.  

3.  Plantar fasciitis of the left foot is manifested by no more than moderate limitation of motion of the ankle.  

4.  Left wrist De Quervain' tenosynovitis is manifested by normal wrist motion. 


CONCLUSIONS OF LAW

1.  A right hip/leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Prior to March 2, 2009, plantar fasciitis of the left foot was 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

3.  Plantar fasciitis of the left foot is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

4.  Left wrist De Quervain' tenosynovitis is no more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in August 2004 and July 2008.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection for the left wrist and left foot.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  Although the Veteran's representative argues that the June 2011 examination is "under a cloud" as the examiner is facing a loss of his license, we note that the representative has not specified how the examination is inadequate.  Rather, he merely points out that it is "under a cloud."  As the Veteran's representative has not identified any specific inadequacies with the examination, the Board has no reason to find that the examination was inadequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for a right hip/leg disability.  After review of the record, the Board finds against the claim.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the evidence is devoid credible evidence showing that the Veteran has a right hip/leg disability.  In this regard, service treatment records reveal that the Veteran was involved in a motorcycle accident in December 1999.  He complained of right hip and thigh pain at that time.  However, x rays revealed negative right hip with incidental note of pelvic phlebolith and scrotal surgical clips.  Right rib fractures and negative right hip was diagnosed.  We also note that his July 2003 separation examination revealed normal findings for the lower extremities.  

In his August 2004 claim for compensation, the Veteran reported a right hip/leg condition that started in April 1998.  He was afforded a VA examination in November 2004.  During this examination, he reported that in December 1999 he was involved in a motorcycle accident in which he broke three ribs and his right side impacted the ground causing him pain in his right hip.  Per the Veteran, at the time of the accident he was told that he had a hip fracture but he did not undertake any surgery.  He walked out of the hospital after three or four days.  X rays of the right hip showed no evidence of fracture and his alignment was normal.  Examination also revealed full range of motion in the lower extremities.  In another November 2004 VA examination, the Veteran reported that his right hip/leg pops every now and then, and that he had some numbness on the left leg.  

In September 2006, the Veteran expressed disagreement with the VA examination and stated that he experienced tenderness in his right leg/thigh area constantly.  He also related being treated since separation.  Examination in June 2011 revealed negative right hip x ray.  There was no evidence of fracture, dislocation or other bony abnormality seen.  The joint spaces were also normal.  The VA examiner opined that a right hip condition was less likely related to service.  The examiner stated that the current examination was unremarkable and that there was an inconsistency with his claim.  The examiner stated that the Veteran reported no current hip residuals.  Per the examiner, service treatment records show he had acute injury during service with right hip swelling but without fracture or chronic abnormality.  Therefore, based on his unremarkable examination and no history of left hip injuries in service, his current bilateral hip condition was less likely related to service.  

While the Veteran has reported right hip/leg pain, pathology has not been identified.  Rather, x rays have shown negative right hip.  We acknowledge that the Veteran was involved in an accident in service and that he complained of right hip pain at that time.  However, any in service right hip problems have resolved.  In this regard, we note that in service and post service x ray results were negative for the right hip.  The lower extremity was normal at separation and normal on post-service examinations.  Furthermore, the VA examiner found that based on his unremarkable examination his current bilateral hip condition was less likely related to service.  

Service connection cannot be granted without competent evidence of a current disability related to a disease or injury.  To the extent that the Veteran has reported right hip/leg pain, without a pathology to which the symptoms of the Veteran's pain can be attributed, there is no basis to grant service connection.  See Sanchez-Benitez v. Principi, supra.

Implicit in the claim is the Veteran's belief that he has a right hip/leg disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) explains in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.  In view of the fact that that this involves a lower extremity orthopedic complaint, we assume that Jandreau is applicable and that the appellant is competent.  However, competence versus probative value and credibility are different matters.  Here, we are presented with a normal separation examination, normal post-service x-ray examinations and normal post-service findings.  We conclude that the repeated normal findings established by skilled professionals are more probative and credible than the appellant's report advanced in support of a claim for monetary benefits. 

In addition, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of credible proof of a current disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no credible showing of a right hip/leg disability.  In regards to the Veteran's representative contentions that the November 2004 examiner did not have the service treatment records during the examination, we note that the Veteran was examined again in June 2011 in which the VA examiner had access to the service treatment records which were referenced his opinion.  In any event, we note that both examinations disclosed normal findings for the right hip/leg.  As such, service connection cannot be granted.  The preponderance of the evidence is against the claim.  Accordingly, the claim for service connection for a right hip/leg disability is denied.  

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  With regard to the plantar fasciitis of the left foot we conclude that the disability has not significantly changed and that a uniform rating is warranted throughout the appeal period.  Regarding the left wrist, we also find that the disability has not significantly changed and that a uniform rating is warranted throughout the appeal period.   

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's plantar fasciitis of the left foot is rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, ankle, limitation of motion is assigned a noncompensable rating if the criteria for a compensable rating are not met.  DC 5271 assigns a 10 percent evaluation for moderate limitation of motion of the ankle, and a 20 percent evaluation is assigned for marked limitation of motion. 

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6. 

With regard to the criteria found at 38 C.F.R. § 4.71a , Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees. 38 C.F.R. 4.71 , Plate II (2011).

The Veteran's left wrist De Quervain' tenosynovitis is rated under Diagnostic Code 5215.  Under Diagnostic Code 5215, wrist, limitation of motion is assigned a noncompensable rating if the criteria for a compensable rating are not met.  Those criteria provide for a 10 percent rating where wrist dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  See 38 C.F.R. § 4.71a , Diagnostic Code 5215. 

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I. 


Left Foot Prior to March 2, 2009

The Veteran has appealed the assignment of a 0 percent rating for plantar fasciitis of the left foot prior to March 2, 2009.  To warrant a higher rating under Diagnostic Code 5271 the evidence must show the functional equivalent of moderate impairment.  See DeLuca, supra.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

Service treatment records reveal findings of left foot flat arch in April 1998.  Examination revealed mild mid foot spurs but intact bones at that time.  An impression was given of pes planus, no fracture.  

In the November 2004 VA examination, the Veteran reported left ankle/foot pain and stiffness.  Examination of the left ankle revealed 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  The ankle was stable to anteroposterior stress and it was also stable to varus valgus.  There was no area of tenderness.  Examination of the left foot showed significant tenderness to palpation on the medial plantar surface of the calcaneus near the insertion of the plantar fascia.  X rays revealed negative left ankle.  The bones and joints appeared intact, and no soft tissue abnormality, degenerative changes and/or abnormal soft tissue calcification were seen.  X rays of the left foot showed no fracture and no mal alignment.  Left foot plantar fascitis was diagnosed.  

In a November 2004 outpatient treatment record, an assessment was given of left ankle pain probably early post traumatic arthritis.  There was some concern for instability of the joint and possible early neuropathic pain in the heel.  

MRI of the left ankle in January 2005 showed mild tenosynovitis of the posterior tibialis tendon.  There was longitudinal split partial tear involving the peroneal brevis, moderate size joint effusion and degenerative changes of the tibiotalar and talocalcaneal joint.  He complained of ankle pain in February 2005 and May 2005.  
Examination in June 2005 noted slightly improved ankle range of motion, no pain to palpation.  

In September 2006, the Veteran related that he had a great deal of pain, discomfort and tenderness on a daily basis which caused problems with him at work as he is on his feet all day.  He expressed having left ankle instability daily.  Left foot tenderness on palpation of the medial plantar aspect of the heel with no swelling was noted in September 2006.  

The Veteran had left foot surgery in June 2007.  In July 2008, an assessment was given of lateral ankle instability.  His main complaint was lateral ankle pain.  In August 2008, the Veteran was seen for chronic left ankle pain since 2006.  He reported that the pain persists and that his ankle is stiff when he gets out of the bed in the am.  

As previously indicated, to warrant a higher rating the functional equivalent of moderate limitation of motion of the ankle must be shown.  Here, we find the moderate limitation of motion of the ankle is not shown.  Although the Veteran reported left foot instability, tenderness and pain, the November 2004 VA examination revealed normal dorsiflexion and plantar flexion.  The bones and joints appeared intact, and there was no soft tissue abnormality, degenerative changes and/or abnormal soft tissue calcification.  X rays of the left foot also showed no fracture and/or no mal alignment.  In view of such, the Board finds that the symptoms associated with plantar fasciitis of the left foot were not shown to be comparable to moderate during this period of time.  

However, the Board finds that consideration under 38 C.F.R. § 4.59 is warranted. This section reflects, among other things, that it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  We note that the Veteran has credibly described pain during this time frame. While there was normal flexion, during this period of time the Veteran consistently reported painful motion.  To that end, in November 2004 an assessment was given of left ankle pain probably early post traumatic arthritis.  In examinations thereafter, the Veteran continued to report left foot pain, discomfort and tenderness.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the left foot during this period of time, and a 10 percent rating is therefore granted. 

Left Foot Now Uniformly 10 percent

The Board has now established an earlier date for the award of the 10 percent evaluation.  However, the issue of entitlement to a higher evaluation at any point during the appeal period remains before the Board.

The Veteran has appealed the denial of a rating higher than 10 percent disabling for plantar fasciitis of the left foot.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria under Diagnostic Code 5271 is consistent with moderate impairment of the ankle.  To warrant a higher rating under Diagnostic Code 5271 the evidence must show the functional equivalent of marked ankle impairment.  See DeLuca, supra.  

In the March 2009 VA examination, it was noted that the Veteran has been treated with multiple shoe inserts and a walking boot for a period of time which have been moderately effective.  He was also treated with endocorporeal shock wave therapy twice with the last in 2007.  He complained of a constant ache that was worse the first thing in the morning.  He expressed having an average pain was 8/10.  Examination revealed hind foot alignment was maintained.  Longitudinal arch was also maintained.  There was no gross toe deformities and the plantar skin was intact.  Ankle dorsiflexion was 0 to 10 degrees and plantar flexion 0 to 45 degrees.  Range of motion was not limited by pain, weakness, incoordination, fatigability, lack of endurance on repetitive motion or flares.  Subtalar joint motion was maintained without pain or crepitus.  He did not have tenderness to palpation on the plantar aspect of the mid foot.  There was no abnormal weight bearing noted.  Left foot plantar fasciitis was diagnosed.  

In the June 2011 VA examination, left foot pain was noted.  Examination revealed no evidence of painful motion, swelling, instability, weakness and/or abnormal bearing.  There was evidence of tenderness.  Examination showed no hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy of the foot and/or foot deformity.  His gait was within normal limits.  X rays revealed there was mild flattening of the second metatarsal head that could be seen Freiberg's infraction.  Otherwise the cortical margins and trabecular pattern was normal.  The joint spaces were well maintained.  Osteophytes were seen in the mid foot.  An impression was given of mild flattening of the second metatarsal head which can be seen with Freiberg infraction and mild degenerative changes.  

After a careful review of the evidence above, the Board finds the Veteran's plantar fasciitis of the left foot is no more than 10 percent disabling.  As previously indicated, the current 10 percent evaluation contemplates moderate limitation of motion of the ankle.  A 20 percent rating is warranted when there is marked limitation of motion.  38 C.F.R. § 4.71a , DC 5271 (2011). 

Here, the impairment of motion is no more than moderate.  Although dorsiflexion is limited to 10 degrees less than normal, plantar flexion was normal and range of motion was not limited by pain, weakness, incoordination, fatigability, lack of endurance on repetitive motion or flares.  His gait was also normal.  The Board notes that the Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  We have also considered the pleadings and reports, and find that the Veteran is credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the Veteran has reported foot pain, such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  Also, the lay pleadings are rather non-specific and do not establish more than moderate limitation of motion.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is warranted for the Veteran's disability and no more.  

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  Accordingly, the claim is denied.  

Left Wrist 

The Veteran has appealed the assignment of a rating of 0 percent disabling for left wrist De Quervain' tenosynovitis.  To warrant a higher rating the evidence must show the functional equivalent of palmar flexion limited in line with forearm or dorsiflexion less than 15°.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

Here, the evidence shows that the Veteran is right hand dominant.  In the November 2004 VA examination, the left thumb showed negative CMC grind test.  He had negative Phalen 's and Tinel's but positive Finkelstein test.  Left wrist De Quervain' tenosynovitis was diagnosed.  During the examination, the Veteran reported that he had a progressively weakened grip starting approximately nine years ago.  He stated that when he tried to grip things a certain way he get a sharp shock like sensation in his left thumb.  He expressed that his condition was steadily worsening.  He denied any numbness out into the hand but reported that he had difficulty opening jars due to the pain in his left thumb.  

The Veteran expressed in August 2005 that his left thumb was related to shooting guns.  In September 2006, the Veteran expressed that his condition has caused weakness, pain and soreness of the left thumb between the wrist and thumb.  According to the Veteran, such caused limitations in his ability to grip and that the weakness has caused difficulties at his job which requires him to utilize both hands all day long.  

In the March 2009 VA examination, the Veteran complained of pain with gripping.  He stated that it was sharp stab that lasted only seconds and occurred three to four times per week.  The average pain was two out of ten.  The Veteran did not take pain medication and had no acute episodes.  He stated that the focus of the pain was at that base of the thumb.  It was shown that the Veteran had 5/5 wrist flexion and extension.  Range of motion revealed extension was 0 to 80 degrees and wrist flexion 0 to 90 degrees.  The range of motion was not limited by pain, weakness, incoordination, fatigability, lack of endurance on repetitive motion, or flares.  He had a negative axial grind of the first metacarpal joint.  He also had a positive Finkelstein test.  Sensation was intact to the radial, medial and ulnar nerve distributions.  Left wrist de Quervain tenosynovitis was diagnosed.  

In the June 20011 VA examination, no symptoms of left wrist deformity, giving way, instability¸ weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation and/or flare ups of joint disease but pain and stiffness was reported.  There was tenderness at the medial wrist.  Examination revealed no objective evidence of pain with active motion.  Dorsiflexion was to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was no objective evidence of pain following repetitive motion and/or additional limitations after three repetitions of range of motion.  X rays revealed no fracture of dislocation of the wrist.  

In light of the evidence above, we find against the claim.  In this regard, the Veteran's observed range of motion of the left wrist do not warrant a compensable rating as he does not have limitation of dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  Rather, examination shows that he has full dorsiflexion and palmar flexion.  He also has normal ulnar deviation and radial deviation.  There was also no objective evidence of pain with active motion and following repetitive motion.  

The Board notes that the Veteran is competent to report pain and tenderness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  We have considered the pleadings and reports to include his reports of pain and problems with gripping things.  However, we find that his reports of pain are not credible in light of the objective evidence of record.  In this regard, examinations in March 2009 and June 2011 revealed no objective evidence of pain with active motion.  We also note that sensation was intact to the radial, medial and ulnar nerve distributions.  To the extent that the Veteran asserts that he has wrist pain, objective evidence shows otherwise.  The more probative and credible evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a rating of 0 percent disabling for left wrist De Quervain' tenosynovitis is warranted and no more.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by See Schafrath, supra.  In this case, the Board finds no other provision upon which to assign a higher rating.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Accordingly, the claim for a higher rating is denied.  

Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

Service connection for a right hip/leg disability is denied. 

An evaluation of 10 percent disabling for plantar fasciitis of the left foot (claimed as left foot/ankle condition) prior to March 2, 2009 is granted. 

An evaluation higher than 10 percent disabling for plantar fasciitis of the left foot (claimed as left foot/ankle condition) is denied. 

A compensable evaluation for left wrist De Quervain' tenosynovitis (claimed as left thumb condition) is denied.  


REMAND

The Veteran has appealed the denial of service connection for a stroke or transient ischemic attack.  Service treatment records reveal a diagnosis of CVA (cerebrovascular accident) June 2000 resolved.  In December 2000, the Veteran had primary closure of patent formen ovale surgery.  He had pre and post operative diagnoses of transient ischemic attack earlier this year with complete resolution, patent foramen ovale and no other obvious source of the transient ischemic attack.  

The Veteran was afforded a VA examination in November 2004.  The VA examiner stated that the Veteran's story was consistent with someone who had a patent foramen ovale, a paradoxical embolism which caused a stoke, most of the effects of which have largely disappeared.  The examiner stated that the Veteran was not technically disabled from a cardiac standpoint currently.  In another November 2004 VA examination, status post cerebrovascular accident left side was diagnosed.  It was noted that the Veteran had a stoke in June 2000 with residuals of facial numbness.  

The Veteran complained of jaw pain in September 2005.  At that time, the Veteran reported that he was hit on the right side of his jaw while working on a car.  In September 2006, the Veteran stated that he had numbness in his left cheek and jaw constantly.  He also related that he experienced left arm and left leg heaviness/weakness at least three times a month.  He attributed the above to his stroke.  

Although the Veteran was afforded a VA examination in November 2004, the Board finds that another examination is needed to properly adjudicate the claim.  In this regard, the Veteran claims to have residuals from his June 2000 stroke.  While the November 2004 VA examiner stated that most of the effects of the stroke have largely disappeared, another VA examiner stated at the same time that the Veteran had a stoke in June 2000 with residuals of facial numbness.  It is unclear from the record if the Veteran has residuals from his 2000 stroke.  As such, we find that another examination is needed so that such can be determined.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of the above claim.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine if there are residuals of a stroke or transient ischemic attack.  The claims folder must be provided to the examiner for review.  All appropriate testing should be conducted.  Based on a review of the claims file and the results of the examination, the examiner is asked to identify all residuals of a stroke or transient ischemic attack currently experienced by the Veteran.  (The examiner is informed that a report that most residuals have resolved is not adequate since the remaining residuals, if any, are not identified).  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


